
	
		I
		111th CONGRESS
		1st Session
		H. R. 4131
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Adler of New
			 Jersey (for himself and Ms.
			 DeGette) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 House Administration and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit smoking in and around Federal
		  buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Smoke-Free Federal Workplace
			 Act.
		2.FindingsCongress finds the following:
			(1)Secondhand smoke
			 contains more than 4,000 chemicals, including at least 69 carcinogens.
			(2)Secondhand smoke
			 is responsible for almost 50,000 deaths in the United States each year.
			(3)In 2006, the
			 Surgeon General of the United States concluded that there is no safe level of
			 exposure to secondhand smoke.
			(4)Secondhand smoke
			 causes lung cancer and heart disease among adults who do not smoke.
			(5)Workplaces are a
			 major source of secondhand smoke exposure.
			(6)The Surgeon
			 General has concluded that smoke-free workplace policies are the only effective
			 way to eliminate secondhand smoke exposure in the workplace. Separating smokers
			 from nonsmokers, cleaning the air, and ventilating buildings cannot eliminate
			 exposure.
			(7)An October 2009
			 report Secondhand Smoke Exposure and Cardiovascular Effects: Making
			 Sense of the Evidence from the Institute of Medicine concludes that
			 smoke-free laws reduce heart attacks.
			(8)A
			 July 2009 Institute of Medicine report, Combating Tobacco Use in
			 Military and Veteran Populations, recommended that the Department of
			 Defense, the Armed Services, and the Veterans Administration raise the
			 priority given to tobacco control throughout their organizations with
			 the goal of achieving a tobacco-free military.
			3.Smoke-free
			 Federal buildings
			(a)Smoke-Free
			 Federal buildingsNot later than 90 days after the date of the
			 enactment of this Act, smoking shall be prohibited in Federal buildings.
			(b)Enforcement
				(1)Executive branch
			 buildingsEach agency head or a designee shall take such actions
			 as may be necessary to institute and enforce the prohibition contained in
			 subsection (a) as such prohibition applies to all Federal buildings owned or
			 leased for use by an Executive Agency.
				(2)Judicial branch
			 buildingsThe Director of the Administrative Office of the United
			 States Courts shall take such actions as may be necessary to institute and
			 enforce the prohibition contained in subsection (a) as such prohibition applies
			 to all Federal buildings owned or leased for use by an establishment in the
			 judicial branch of the Government.
				(3)Legislative
			 branch buildings
					(A)House of
			 representativesThe House Office Building Commission shall take
			 such actions as may be necessary to institute and enforce the prohibition
			 contained in subsection (a) as such prohibition applies to Federal buildings
			 owned or leased for use by the House of Representatives.
					(B)SenateThe
			 Committee on Rules and Administration of the Senate shall take such actions as
			 may be necessary to institute and enforce the prohibition contained in
			 subsection (a) as such prohibition applies to Federal buildings owned or leased
			 for use by the Senate.
					(C)Other
			 establishmentsThe Architect of the Capitol shall take such
			 actions as may be necessary to institute and enforce the prohibition contained
			 in subsection (a) as such prohibition applies to all Federal buildings owned or
			 leased for use by an establishment in the legislative branch of the Government
			 (other than the House of Representatives and the Senate).
					(4)Fines for
			 noncompliance
					(A)In
			 generalEach of the officials
			 referred to in paragraphs (1) through (3) shall implement an enforcement
			 process to impose a fine on an individual who fails to comply with the
			 prohibition contained in subsection (a).
					(B)Fine
			 amountsThe official shall impose a fine of $250.00 for a first
			 offense, $500.00 for a second offense, and $1,000 for any subsequent
			 offense.
					4.Preemption
			(a)In
			 generalNothing in this Act
			 is intended to preempt any provision of a law in a State or political
			 subdivision of a State that is more protective than a provision of this Act.
			(b)More protective
			 lawsNothing in the Act shall
			 be interpreted as prohibiting a Federal agency or department, including a
			 military installation or Veterans Administration facility from implementing
			 more protective smoke-free or tobacco-free laws.
			5.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Executive
			 agencyThe term Executive agency has the same
			 meaning such term has under section 105 of title 5, United States Code.
			(2)Federal
			 agencyThe term Federal agency means any Executive
			 agency and any establishment in the legislative or judicial branches of the
			 Government.
			(3)Federal
			 buildingThe term Federal building means any
			 building or other structure (or portion thereof) and 25 feet from the perimeter
			 of such building, courtyard, areas used for children’s playgrounds, or
			 structure owned, leased, or leased for use by a Federal agency; except that
			 such term does not include any building or other structure on a military
			 installation, any health care facility under the jurisdiction of the Secretary
			 of Veterans Affairs, or any area of a building that is used primarily as living
			 quarters.
			(4)Military
			 installationThe term military installation means a
			 base, camp, post, station, yard, center, homeport facility for any ship, or
			 other facility under the jurisdiction of the Department of Defense, including
			 any leased facility. Such term does not include any facility used primarily for
			 civil works (including any rivers and harbors project or flood control project)
			 or buildings used by civilian defense employees.
			
